1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10                                               Case No. 18-cv-2239 DMS (BLM)
      RAYMOND DEAN MYERS,
11                                               ORDER (1) ADOPTING REPORT
                  Plaintiff,                     AND RECOMMENDATION
12                                               (2) GRANTING DEFENDANT R.
            v.                                   ARIAS’ MOTION TO SEVER
13                                               AND DISMISS PLAINTIFF’S
      ARLITA BASTO and R. ARIAS,                 CLAIMS AS TO DEFENDANT
14                                               ARLITO BASTO
                  Defendants.
15
16
17         On September 26, 2018, Plaintiff Raymond Dean Myers, a state prisoner
18   proceeding pro se and in forma pauperis, filed a Complaint pursuant to 42 U.S.C. §
19   1983 alleging ADA and Eighth Amendment violations. On April 4, 2019, Defendant
20   R. Arias filed the instant motion to sever and dismiss Plaintiff’s claims as to
21   Defendant Arlito Basto. On May 22, 2019, Magistrate Judge Barbara L. Major
22   issued a Report and Recommendation (“R&R”), recommending that the Court grant
23   Defendant R. Arias’s motion without prejudice. Plaintiff filed an objection to the
24   R&R on June 17, 2019.
25         This Court, having reviewed de novo the Magistrate Judge’s R&R and the
26   objections thereto, adopts the Magistrate Judge’s recommendation and grants
27   Defendant R. Arias’s motion to sever and dismiss Plaintiff’s claims as to Defendant
28   Arlito Basto. The Clerk of the Court shall enter the judgment accordingly.

                                             –1–                    18-cv-2239 DMS (BLM)
1         IT IS SO ORDERED.
 2   Dated: July 11, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              –2–   18-cv-2239 DMS (BLM)
